Title: To George Washington from Colonel William Shepard, 26 May 1780
From: Shepard, William
To: Washington, George


                    
                        Sir
                        Highlands [N.Y.] may 26 1780
                    
                    I would inform your Excellency that the Revd Wm Van Horn—Chaplin to General Glovers Brigade on the account of his Domestic Affairs is Very Desierous of a Discharge from the army—Mr Van Horn has Servd with Reputation in his Station.
                    if a greeable to your Excellency I Could wish he might obtain an Honorable Discharg. I am with Greate esteem your Excellencys most obedt Humle Servt
                    
                        Wm Shepard Colo. Com.
                    
                